Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew Dernier on 05/23/2022.

The application has been amended as follows: 

1.  (Currently Amended)  A system for controlling a robotic device in an indoor environment, comprising:
a receiving unit of a robotic device configured to wirelessly receive, directly from at least a portion of a mains power line, a modulated electromagnetic signal leaked by the mains power line, the mains power line carrying a modulated alternating current signal; 
a demodulator of the robotic device configured to demodulate the modulated electromagnetic signal and extract one or more data signals from the demodulated electromagnetic signal;
a processor configured to generate control data based on the one or more data signals; and
a control unit configured to control one or more actuators of a robotic device based on the control data, and
wherein the modulated alternating current signal comprises:
an alternating current signal with a frequency in the range 50 to 60 Hertz; and
the one or more data signals with a frequency greater than the frequency of the alternating current signal, and
wherein the control unit is configured to control the one or more actuators of the robotic device in response to the modulated electromagnetic signal when a magnitude of the one or more data signals exceeds a threshold.

2.  (Original)  A system according to claim 1, wherein the mains power line is positioned within at least one of a wall, a ceiling and a floor.

3.  (Original)  A system according to claim 1, wherein the mains power line carries one or more from the list consisting of:
a frequency modulated alternating current signal;
an amplitude modulated alternating current signal;
a phase modulated alternating current signal; 
a polarisation modulated alternating current signal; and 
a digitally modulated alternating current signal.

4.  (Original)  A system according to claim 1, wherein the one or more data signals comprise data indicating a position of the receiving unit relative to one or more walls comprising one or more mains power lines.

5.  (Original)  A system according to claim 1, wherein the processor is configured to store the control data in association with data indicating a position of the receiving unit at the time when the modulated electromagnetic signal is received.  

6.  (Original)  A system according to claim 5, wherein the processor is configured to generate a map for an indoor environment based on the control data and the data indicating the position of the robotic device at the time when the modulated electromagnetic signal was received, to store the generated map, and to control the one or more actuators of the robotic device in accordance with the generated map, wherein the map includes one or more walls for the indoor environment. 

7.  (Original)  A system according to claim 6, wherein the map for the indoor environment includes one or more additional walls representing virtual walls. 

8.  (Original)  A system according to claim 7, wherein a position of a virtual wall is determined based on a position of the one or more walls of the indoor environment.

9.  (Currently Amended)  A system according to claim 1, wherein the control unit is configured to control the one or more actuators of the robotic device  in real time. 

10.  (Currently Amended)  An entertainment system adapted to control a robotic device in an indoor environment, comprising:
a processor configured to generate control data for controlling one or more actuators of a robotic device; and
a modulator configured to modulate an alternating current signal of a mains power line using the generated control data to create a modulated alternating current signal, 
thereby causing the mains power line to leak a modulated electromagnetic signal comprising the control data that is directly wirelessly received by a controlled robotic device;
wherein the modulated alternating current signal comprises:
an alternating current signal with a frequency in the range 50 to 60 Hertz; and
the one or more data signals with a frequency greater than the frequency of the alternating current signal, and
wherein the processor is configured to control the one or more actuators of the robotic device in response to the modulated electromagnetic signal when a magnitude of the one or more data signals exceeds a threshold.  

11.  (Currently Amended)  A method of controlling a robotic device in an indoor environment, comprising:
wirelessly receiving, directly from at least a portion of a mains power line, a modulated electromagnetic signal leaked by the mains power line, the mains power line carrying a modulated alternating current signal;
demodulating the modulated electromagnetic signal;
extracting one or more data signals from the demodulated electromagnetic signal;
generating control data based on the one or more data signals; and	
controlling one or more actuators of a robotic device based on the control data;
wherein the modulated alternating current signal comprises:
an alternating current signal with a frequency in the range 50 to 60 Hertz; and
the one or more data signals with a frequency greater than the frequency of the alternating current signal, and
wherein the controlling includes controlling the one or more actuators of the robotic device in response to the modulated electromagnetic signal when a magnitude of the one or more data signals exceeds a threshold.

12.  (Original)  A method according to claim 11, wherein the one or more data signals comprise data indicating a position of one or more walls of the indoor environment.

13.  (Original)  A method according to claim 11, further comprising: 
storing the control data in association with data indicating a position of a robotic device at the time when the modulated electromagnetic signal was received;
generating a map for an indoor environment based on the control data and the data indicating the position of the robotic device at the time when the modulated electromagnetic signal was received; and
controlling the one or more actuators of the robotic device in accordance with the generated map.

14.  (Currently Amended)  A non-transitory, computer-readable storage medium containing computer software which, when executed by a computer, causes the computer to carry out actions, comprising:
wirelessly receiving, directly from at least a portion of a mains power line, a modulated electromagnetic signal leaked by the mains power line, the mains power line carrying a modulated alternating current signal;
demodulating the modulated electromagnetic signal;
extracting one or more data signals from the demodulated electromagnetic signal;
generating control data based on the one or more data signals; and	
controlling one or more actuators of a robotic device based on the control data;
wherein the modulated alternating current signal comprises:
an alternating current signal with a frequency in the range 50 to 60 Hertz; and
the one or more data signals with a frequency greater than the frequency of the alternating current signal, and
wherein the controlling includes controlling the one or more actuators of the robotic device in response to the modulated electromagnetic signal when a magnitude of the one or more data signals exceeds a threshold. 

15.  (Previously Presented)  A system according to claim 1, wherein the one or more actuators operate to move the robotic device.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Park alone or in combination with Gaucher does not teach examiner’s amended claim 1, specifically:

“wherein the control unit is configured to control the one or more actuators of the robotic device in response to the modulated electromagnetic signal when a magnitude of the one or more data signals   exceeds a threshold”
 
Therefore claims 1 is deemed novel, and rejection of claims 1 and its dependent claims
has been withdrawn.
Claims 10, 11 and 14 recite same limitations of claim 1, hence are also deemed novel. Therefore rejection of claims 10, 11, 14 and their dependent claims has been withdrawn. 

No art was found in further search that teaches or suggests or renders obvious the above
limitations in combination with the other elements of the claim. Any comments considered
necessary by applicant must be submitted no later than the payment of the issue fee and, to
avoid processing delays, should preferably accompany the issue fee. Such submissions should be
clearly labeled “Comments on Statement of Reasons for Allowance”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664